DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims benefit from provisional application 62/655,693 filed on May 2, 2018. The Examiner acknowledges the provisional date and support of the claimed invention therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0005938 of Wolf et al.
As to claims 1, 2, 6, 7, 10, 11 and 13 Wolf discloses a method for electrochemically producing a halogen (Wolf, [0060]), the method comprising:
contacting a halide ion with a nitrogen-doped carbon catalyst (thus a heteroatom-doped carbon catalyst wherein the heteroatom is nitrogen) in an electrochemical cell Wolf, [0024] – [0035], [0048] – [0052], [0054], [0073] – [0076] and Figs. 1 and 5), and
applying a current/potential to the cell to produce the halogen (Wolf, [0059] and [0088]).

    PNG
    media_image1.png
    368
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    623
    media_image2.png
    Greyscale

As seen in Fig. 1 and 5, an electrochemical cell has a power supply (S) to supply a current/potential to the electrodes within the cell. Chlorine (a halogen) is produced at the anode (2) and oxygen is reacted to form water at the cathode (1). Wolf states that both the anode and cathode can comprise the nitrogen-doped carbon nanotubes as the catalyst (Wolf, [0048] – [0051] and [0054]).
As to claims 8 and 9, Wolf teaches to the methods of claims 7 and 6.
Wolf additionally states that both and anode and cathode can comprise the nitrogen-doped carbon nanotubes without requiring other catalysts compositions, including no noble metals (Wolf, [0036]- [0041], [0054] and [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf as applied to claim 1 above, and further in view of US 9,136,542 of Ozkan et al. 
As to claims 3-5 and 12, Wolf teaches to the method of claim 1.
Wolf does not teach the specific composition of the heteroatom-doped carbon catalyst.
Ozkan teaches of catalysts for use in electrochemical reactions including oxygen reduction reactions as well as air-cathode applications or other applications that require electro-catalytic reduction of an oxidant (Ozkan, col 1 lines 23-25, col 3 lines 50-67 and col 4 lines 21-32). Ozkan also teaches that phosphorus-doped carbon containing catalyst can be used as both an anode and cathode within the electrochemical cell (Ozkan, col 3 lines 38-40).
Ozkan teaches the catalytic material has improved activity in relation to carbon-containing catalysts doped with nitrogen by the incorporation of phosphorus such that the chemical formula is CNxPy wherein x is from 0 to 10 wt. % or 1 ppm to 10 wt. % and y is from 1 ppm to 10 wt. % or 1 ppm to 6 wt. % (Ozkan, col 2 lines 25-35 and col 4 lines 7-20).
Ozkan additionally teaches the catalytic material can include residual amounts of transition metal from trace amounts to no more than 3 wt. % which may contribute the activity (Ozkan, col 7 lines 27-44).
  As Wolf teaches nitrogen-doped carbon nanotubes as catalytic compositions within the halogen generating system for both the anode and cathode, one of ordinary skill in the art before the effective filing date of the claimed invention would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/Primary Examiner, Art Unit 1794